AO 245B-CAED (Rev. 9/01) Sheet 1 - Judgment in a Criminal Case

United States District Court

Eastern District of California

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)

Case Number: 3:19-mj-0012 DMC
JOSH SHUTE

THE DEFENDANT:

[] pleaded guilty to count(s):

[X] pleaded nolo contendere to counts(s )_1_ which was accepted by the court.
[] was found guilty on count(s)__ after a plea of not guilty.
[X] the remaining counts are dismissed.

ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following offense(s):

 

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
18 USC 1361 Depredation to government property 05/25/2019 1
The defendant is sentenced as provided in pages 2 through _2 _ of this judgment. The sentence is imposed

pursuant to the Sentencing Reform Act of 1984.

IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid.

06/03/2019
Date of Imposition of Judgment

Tak ©€ ).

ennis M. Cota, U.S. Magistrate Judge
AO 245B-CAED (Rev. 9/01) Sheet 2 - Probation - Imprisonment - Fine

DEFENDANT: SHUTES, Josh.
CASE NO. 3:19-mj-0012 DMC

IMPRISONMENT

The defendant is hereby remanded to the custody of the United States Marshal to be imprisoned for a total term
of: TWENTY FIVE (25) DAYS. The court acknowledges that defendant has been in the custody of the United States
Marshal since May 25, 2019.

COURT PROBATION

The defendant is hereby sentenced to Court probation for a term of five (5) years.

1. During the term of probation, defendant shall comply with the standard conditions of probation as follows:
(a) Defendant shall not commit another federal, state or local crime; and
(b) Defendant shall notify the court within seventy-two hours of begin arrested; and

(c) Defendant shall notify the court ten days prior to any change in residence.

2. During the term of probation, defendant shall comply with the following special terms and conditions of probation as follows:

(a) Defendant shall not enter federal lands for a period of five (5) years including, but not limited to, lands
supervised by the Bureau of Land Management, U.S. Forest Service; U.S. Park Service, U.S. Fish and

Wildlife and the Veteran’s Administration.

3. Defendant shall pay restitution to the Bureau of Land Management, 6640 Lockheed Drive, Redding, California 96002, in
the sum of $10,000.00, all due and payable thirty days prior to the end of the term of probation. Defendant shall make
minimum monthly payments of $50.00 per month beginning August 1, 2019. The defendant shall notify the court thirty days
prior to the end of probation the status of restitution payments and the matter will be placed back on the court's calendar for

review should defendant fail to pay the restitution in full.

4. Defendant shall pay a special assessment to the court in the sum of $25.00, payable forthwith.

5. Payment of restitution and the special assessment shall be made to the Clerk, U.S. District Court, 501 | Street, Sacramento,

California 95814.
